Citation Nr: 0907155	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-03 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating greater than 50 percent from October 
28, 2004; and 70 percent from January 18, 2006, for post 
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to July 
1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

In August 2004, the RO granted service connection for PTSD 
and assigned a disability rating of 30 percent effective June 
16, 2003.  In a rating decision dated March 2005 the RO 
increased the rating for PTSD to 50 percent effective October 
28, 2004, the date of receipt of additional evidence.  In 
July 2005, the veteran's representative specifically 
expressed disagreement with the March 2005 rating decision, 
and not the August 2004 decision.  Thus, it is an appeal of 
the rating decision of March 2005 that is before the Board.  

A subsequent decision raised the rating to 70 percent 
effective January 18, 2006, and the most recent decision 
granted a temporary 100 percent disability rating from July 
24, 2007, through October 1, 2007 pursuant to 38 C.F.R. 
§ 4.29 (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In a letter dated in October 2008, the RO informed the 
Veteran that his appeal had been certified to the Board and 
that he could request to appear personally before the Board.  
By way of correspondence received by the Board in December 
2008, the Veteran requested a travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board 
hearing before a Veterans Law Judge at the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

